PER CURIAM.
Based upon Appellee’s proper concession of error, we reverse the order suppressing evidence and remand for further proceedings. See State v. Green, 943 So.2d 1004, 1005 (Fla. 2d DCA 2006) (illuminating interior of vehicle using flashlight does not implicate Fourth Amendment; officer had probable cause to believe vehicle contained cocaine after illuminating inside of *499vehicle and seeing razor blade with white residue on center console).
REVERSED AND REMANDED.
TORPY and LAMBERT, JJ„ and JACOBUS, B.W., Senior Judge, concur.